UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6456 Nuveen Premier Municipal Income Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Premier Municipal Income Fund, Inc. (NPF) January 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 157.5% (100.0% of Total Investments) MUNICIPAL BONDS – 157.5% (100.0% of Total Investments) Alabama – 1.7% (1.1% of Total Investments) $ 2,010 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 AA+ $ 2,031,989 2006C-2, 5.000%, 11/15/39 Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Montgomery BMC Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist 11/14 at 100.00 A3 (4) Medical Center, Series 2004C, 5.250%, 11/15/29 (Pre-refunded 11/15/14) Total Alabama Alaska – 0.2% (0.2% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 B2 Series 2006A, 5.000%, 6/01/46 Arizona – 4.2% (2.6% of Total Investments) Arizona Sports and Tourism Authority, Senior Revenue Refunding Bonds, Multipurpose Stadium 7/22 at 100.00 A1 Facility Project, Series 2012A, 5.000%, 7/01/36 Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB+ 5.250%, 12/01/25 12/15 at 100.00 BBB+ Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 5.500%, 7/01/39 – No Opt. Call AA FGIC Insured Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A– Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona Arkansas – 0.8% (0.5% of Total Investments) Arkansas Development Finance Authority, State Facility Revenue Bonds, Department of Correction 11/15 at 100.00 AA– (4) Special Needs Unit Project, Series 2005B, 5.000%, 11/01/25 (Pre-refunded 11/01/15) – AGM Insured California – 21.7% (13.7% of Total Investments) Anaheim Public Financing Authority, California, Senior Lease Bonds, Public Improvement Project, 9/17 at 100.00 A1 Refunding Series 2007A-1, 4.375%, 3/01/37 – FGIC Insured Anaheim Public Financing Authority, California, Subordinate Lease Revenue Bonds, Public Improvement Project, Series 1997C: 0.000%, 9/01/27 (5) No Opt. Call AA– 0.000%, 9/01/32 – AGM Insured No Opt. Call AA– Arcadia Unified School District, Los Angeles County, California, General Obligation Bonds, 2/17 at 44.77 Aa2 Election 2006 Series 2007A, 0.000%, 8/01/33 – AGM Insured Brisbane School District, San Mateo County, Califronia, General Obligation Bonds, Election No Opt. Call AA– 2003 Series 2005, 0.000%, 7/01/35 – AGM Insured Byron Unified School District, Contra Costa County, California, General Obligation Bonds, No Opt. Call Aa3 Series 2007B, 0.000%, 8/01/32 – SYNCORA GTY Insured California Educational Facilities Authority, Revenue Bonds, University of Southern California, 10/15 at 100.00 Aa1 Series 2005, 4.750%, 10/01/28 California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, No Opt. Call A Series 2004I, 4.950%, 7/01/26 (Mandatory put 7/01/14) California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/19 at 100.00 AA Series 2009B, 5.500%, 10/01/39 California State, General Obligation Bonds, Series 2004, 5.000%, 6/01/23 – AMBAC Insured 12/14 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB– Health System, Series 2005A, 5.000%, 7/01/39 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente 8/16 at 100.00 A+ System, Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender No Opt. Call AA– Option Bond Trust 3175, 13.788%, 5/15/14 (IF) Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric 6/14 at 102.00 A1 Company, Series 1996A, 5.300%, 7/01/21 Culver City Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment 11/21 at 61.42 A Project, Capital Appreciation Series 2011A, 0.000%, 11/01/27 El Camino Community College District, California, General Obligation Bonds, Election of 2002 8/22 at 100.00 Aa1 Series 2012C, 0.000%, 8/01/25 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series No Opt. Call Aaa 1995A, 0.000%, 1/01/17 (ETM) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 B Bonds, Series 2007A-1, 5.125%, 6/01/47 Los Angeles Unified School District, California, General Obligation Bonds, Series 2005E, 5.000%, 7/15 at 100.00 Aa2 (4) 7/01/22 (Pre-refunded 7/01/15) – AMBAC Insured Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project No Opt. Call A– Area, Series 2011B, 0.000%, 10/01/38 San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa2 5.000%, 9/01/23 9/15 at 102.00 Baa2 San Francisco, California, Community Facilities District 6, Mission Bay South Public Improvements, 8/22 at 29.31 N/R Special Tax Refunding Bonds, Series 2013C, 0.000%, 8/01/43 Southern Kern Unified School District, Kern County, California, General Obligation Bonds, Series No Opt. Call AA 2006C, 0.000%, 11/01/30 – AGM Insured Southern Kern Unified School District, Kern County, California, General Obligation Bonds, Series No Opt. Call AA– 2010B, 0.000%, 11/01/35 – AGM Insured Total California Colorado – 9.1% (5.8% of Total Investments) Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan 6/16 at 100.00 A– Society, Series 2005, 5.000%, 6/01/29 Colorado Health Facilities Authority, Revenue Bonds, Parkview Medical Center, Series 2004, 9/14 at 100.00 A3 5.000%, 9/01/25 Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health Care, Series 2005F, 3/15 at 100.00 A+ 5.000%, 3/01/25 Colorado Health Facilities Authority, Revenue Bonds, Vail Valley Medical Center, Series 2004, 1/15 at 100.00 A– 5.000%, 1/15/17 Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured 11/16 at 100.00 A+ Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue 12/20 at 100.00 AA– Refunding Bonds, Series 2011, 6.125%, 12/01/41 – AGM Insured Total Colorado Florida – 2.0% (1.3% of Total Investments) Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, Series 10/17 at 100.00 Baa1 2007, 5.000%, 10/01/34 Martin County Industrial Development Authority, Florida, Industrial Development Revenue Refunding 6/20 at 100.00 Ba1 Bonds, Indiantown Cogeneration LP, Series 2013, 3.950%, 12/15/21 (Alternative Minimum Tax) South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 Sumter County, Florida, Capital Improvement Revenue Bonds, Series 2006, 5.000%, 6/01/30 – 6/16 at 100.00 A AMBAC Insured Tampa, Florida, Cigarette Tax Allocation Bonds, H. Lee Moffitt Cancer Center Project, Refunding & 9/22 at 100.00 A+ Capital Improvement Series 2012A, 5.000%, 9/01/29 Total Florida Georgia – 1.9% (1.2% of Total Investments) Coffee County Hospital Authority, Georgia, Revenue Bonds, Coffee County Regional Medical Center, Series 2004: 5.000%, 12/01/19 12/14 at 100.00 BB– 5.250%, 12/01/22 12/14 at 100.00 BB– East Point Building Authority, Georgia, Revenue Bonds, Water and Sewer Project Revenue Bonds, 2/16 at 100.00 N/R Series 2006A, 5.000%, 2/01/34 – SYNCORA GTY Insured Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B, 5.000%, 3/15/20 No Opt. Call A Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Total Georgia Idaho – 0.4% (0.2% of Total Investments) Idaho Water Resource Board, Water Resource Loan Program Revenue, Ground Water Rights 9/22 at 100.00 Baa1 Mitigation Series 2012A, 5.000%, 9/01/32 Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: 5.250%, 9/01/26 9/16 at 100.00 BB+ 5.250%, 9/01/37 9/16 at 100.00 BB+ Total Idaho Illinois – 19.7% (12.5% of Total Investments) Bensenville, Illinois, General Obligation Bonds, Series 2011A, 5.000%, 12/15/30 – AGM Insured 12/21 at 100.00 AA– Chicago Public Building Commission, Illinois, General Obligation Lease Certificates, Chicago Board No Opt. Call A (4) of Education, Series 1990B, 7.000%, 1/01/15 – NPFG Insured (ETM) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 12/21 at 100.00 AA Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/24 – No Opt. Call A+ FGIC Insured Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2003A, 5.000%, 1/01/33 – AMBAC Insured 4/14 at 100.00 AA+ Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1996A, 5.500%, 1/01/29 – NPFG Insured 7/14 at 100.00 A Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1998B, 5.000%, 1/01/35 – NPFG Insured 7/14 at 100.00 A Chicago, Illinois, Second Lien Wastewater Transmission Revenue Bonds, Series 2001A, 5.500%, No Opt. Call A+ 1/01/30 – NPFG Insured Chicago, Illinois, Water Revenue Bonds, Senior Lien Series 2001, 5.750%, 11/01/30 – AMBAC No Opt. Call A3 Insured (UB), (5) Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 Aa3 Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 D 5.250%, 1/01/30 1/16 at 100.00 D Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/23 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/24 – NPFG Insured No Opt. Call AA– Southwestern Illinois Development Authority, Local Government Revenue Bonds, Edwardsville No Opt. Call AA– Community Unit School District 7 Project, Series 2007, 0.000%, 12/01/22 – AGM Insured University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 6.000%, 10/01/42 10/23 at 100.00 A Total Illinois Indiana – 3.2% (2.1% of Total Investments) Crown Point Multi-School Building Corporation, Indiana, First Mortgage Bonds, Crown Point No Opt. Call A Community School Corporation, Series 2000, 0.000%, 1/15/23 – NPFG Insured Indiana Finance Authority, Provate Activity Bonds, Ohio River Bridges East End Crossing Project, 7/23 at 100.00 BBB Series 2013B, 5.000%, 7/01/40 (Alternative Minimum Tax) Portage, Indiana, Economic Development Revenue Bonds, Ameriplex Project, Series 2006, 7/16 at 100.00 A 5.000%, 7/15/23 Saint Joseph County, Indiana, Educational Facilities Revenue Bonds, University of Notre Dame 3/18 at 100.00 Aaa du Lac Project, Refunding Series 2009, 5.000%, 3/01/36 St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2005, 2/15 at 100.00 N/R 5.250%, 2/15/28 (6) Total Indiana Iowa – 1.8% (1.1% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company No Opt. Call BB– Project, Series 2013, 5.000%, 12/01/19 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 B+ 5.500%, 6/01/42 Total Iowa Kansas – 2.4% (1.5% of Total Investments) Wyandotte County/Kansas City Unified Government Board of Utilities, Kansas, Utility System No Opt. Call A+ Revenue Bonds, Series 2012B, 5.000%, 9/01/32 Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 3.3% (2.1% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro 6/20 at 100.00 BBB+ Medical Health System, Series 2010A, 6.500%, 3/01/45 Kentucky Municipal Power Agency, Power Supply System Revenue Bonds, Prairie State Project 9/17 at 100.00 A Series 2007A, 5.000%, 9/01/37 – NPFG Insured Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown 7/23 at 100.00 Baa3 Crossing Project, Series 2013A, 5.750%, 7/01/49 Louisville and Jefferson County Metropolitan Government, Kentucky, Industrial Building Revenue 10/16 at 100.00 A+ Bonds, Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/35 Total Kentucky Louisiana – 7.0% (4.5% of Total Investments) Ascension Parish Industrial development Board, Louisiana, Revenue Bonds, Impala Warehousing 7/23 at 100.00 N/R (US) LLC Project, Series 2013, 6.000%, 7/01/36 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 5/17 at 100.00 Baa1 2007A, 5.500%, 5/15/47 Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A, 7/23 at 100.00 A 5.000%, 7/01/36 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured (UB) 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 5 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, Trust 660, 16.402%, 5/16 at 100.00 Aa1 5/01/34 – NPFG Insured (IF) Morehouse Parish, Louisiana, Pollution Control Revenue Bonds, International Paper Company, No Opt. Call BBB Series 2002A, 5.700%, 4/01/14 New Orleans, Louisiana, General Obligation Refunding Bonds, Series 2012, 5.000%, 12/01/28 – 12/22 at 100.00 AA– AGM Insured Saint Charles Parish, Louisiana, Gulf Opportunity Zone Revenue Bonds, Valero Project, Series 2010, No Opt. Call BBB 4.000%, 12/01/40 (Mandatory put 6/01/22) Total Louisiana Maryland – 1.3% (0.8% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.375%, 8/15/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 A Health, Series 2006A, 4.750%, 7/01/36 – NPFG Insured Total Maryland Massachusetts – 3.1% (2.0% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 A+ Senior Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Development Finance Authority, Revenue Bonds, Hampshire College, Series 2004, 10/14 at 100.00 BBB 5.625%, 10/01/24 Total Massachusetts Michigan – 6.4% (4.1% of Total Investments) Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 4.625%, 7/16 at 100.00 A 7/01/34 – FGIC Insured Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 7/21 at 100.00 BB– 5.250%, 7/01/41 Michigan Finance Authority, Revenue Bonds, Sparrow Obligated Group, Series 2012, 11/22 at 100.00 A+ 5.000%, 11/15/42 Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Series 2012, 10/22 at 100.00 AAA 5.000%, 10/01/31 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 Aa2 2006A, 5.000%, 12/01/31 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 Aa2 (4) 2006A, 5.000%, 12/01/31 (Pre-refunded 12/01/16) Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 BBB Revenue Bonds, Series 2006, 5.500%, 6/01/35 Total Michigan Minnesota – 3.7% (2.3% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A1 Duluth Economic Development Authority, Minnesota, Healthcare Facilities Revenue Bonds, 2/14 at 100.00 N/R (4) Benedictine Health System – St. Mary’s Duluth Clinic, Series 2004, 5.250%, 2/15/21 (Pre-refunded 2/15/14) Minneapolis-St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, 3/14 at 100.00 A HealthPartners Inc., Series 2003, 6.000%, 12/01/20 Minnesota Higher Education Facilities Authority, Revenue Bonds, University of St. Thomas, Series 10/14 at 100.00 A2 2004-5Y, 5.250%, 10/01/19 Minnesota Municipal Power Agency, Electric Revenue Bonds, Series 2004A, 5.250%, 10/01/19 10/14 at 100.00 A3 Minnesota State, General Obligation Bonds, Various Purpose, Refunding Series 2010D, No Opt. Call AA+ 5.000%, 8/01/18 Total Minnesota Mississippi – 0.8% (0.5% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA– Healthcare, Series 2004B-1, 5.000%, 9/01/24 Missouri – 1.1% (0.7% of Total Investments) Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal 3/16 at 100.00 BBB+ Regional Hospital, Series 2006, 5.000%, 3/01/22 Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman 2/15 at 102.00 BBB+ Health System, Series 2004, 5.500%, 2/15/24 Total Missouri Nebraska – 0.9% (0.6% of Total Investments) Douglas County Hospital Authority 2, Nebraska, Health Facilities Revenue Bonds, Nebraska Medical No Opt. Call Aa3 Center, Series 2003, 5.000%, 11/15/16 Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, 2/17 at 100.00 AA+ Tender Option Bond Trust 11673, 20.138%, 8/01/40 – AMBAC Insured (IF) Total Nebraska Nevada – 2.3% (1.5% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Washoe County, Nevada, General Obligation Bonds, Reno-Sparks Convention & Visitors Authority, 7/21 at 100.00 AA Refunding Series 2011, 5.000%, 7/01/32 Total Nevada New Hampshire – 1.6% (1.0% of Total Investments) New Hampshire Health and Education Facilities Authority, Revenue Bonds, Catholic Medical Center, No Opt. Call BBB+ Series 2012, 4.000%, 7/01/32 New Hampshire Health and Education Facilities Authority, Revenue Bonds, Dartmouth College, 6/19 at 100.00 AA+ Tender Option Bond Trust 09-7W, 14.315%, 6/01/39 (IF) Total New Hampshire New Jersey – 6.6% (4.2% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA– Replacement Project, Series 2013, 5.125%, 1/01/39 – AGM Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P, 9/15 at 100.00 A+ (4) 5.250%, 9/01/24 (Pre-refunded 9/01/15) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health Care 7/21 at 100.00 BBB+ System, Refunding Series 2011A, 5.625%, 7/01/32 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A+ Appreciation Series 2010A, 0.000%, 12/15/26 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/35 – AMBAC Insured No Opt. Call A+ 0.000%, 12/15/36 – AMBAC Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/25 – AGM Insured 1/15 at 100.00 AA– Total New Jersey New York – 12.3% (7.8% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 0.000%, 7/15/44 No Opt. Call BBB– Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, Upstate 7/14 at 100.00 AA– Community Colleges, Series 2004B, 5.250%, 7/01/19 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 6/16 at 100.00 AA+ 5.000%, 12/01/25 – FGIC Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewerage System 12/14 at 100.00 Aa1 (4) Revenue Bonds, Fiscal Series 2005B, 5.000%, 6/15/23 (Pre-refunded 12/15/14) – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System 12/14 at 100.00 AAA Revenue Bonds, Fiscal Series 2005B, 5.000%, 6/15/23 – AMBAC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2004B, 5.250%, 8/01/15 8/14 at 100.00 AA 5 New York City, New York, General Obligation Bonds, Fiscal Series 2004B, 5.250%, 8/01/15 8/14 at 100.00 N/R (4) (Pre-refunded 8/01/14) New York City, New York, General Obligation Bonds, Fiscal Series 2004C, 5.250%, 8/15/20 8/14 at 100.00 N/R (4) (Pre-refunded 8/15/14) (WI/DD, Settling 2/06/14) New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Series 2005, 11/15 at 100.00 AA+ Trust 2364, 17.600%, 11/15/44 – AMBAC Insured (IF) New York Liberty Development Corporation, Liberty Revenue Bonds, 4 World Trade Center Project, 11/21 at 100.00 A+ Series 2011, 5.000%, 11/15/44 New York State Thruway Authority, General Revenue Bonds, Residual Series 2005G: 5.000%, 1/01/25 – AGM Insured (UB) 7/15 at 100.00 AA– 5.000%, 1/01/26 – AGM Insured (UB) 7/15 at 100.00 AA– New York State Urban Development Corporation, Subordinate Lien Corporate Purpose Bonds, 7/14 at 100.00 A Series 2004A, 5.125%, 1/01/22 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal 12/20 at 100.00 BBB LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 4.5% (2.8% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series No Opt. Call AA– 1993B, 6.000%, 1/01/22 – CAPMAC Insured (UB), (5) North Dakota – 0.2% (0.2% of Total Investments) Burleigh County, North Dakota, Health Care Revenue Bonds, Saint Alexius Medical Center Project, 7/22 at 100.00 BBB+ Refunding Series 2012A, 5.000%, 7/01/38 Ohio – 5.0% (3.2% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 1/23 at 100.00 AA 2013A, 5.000%, 1/01/38 (Mandatory put 1/01/23) JobsOhio Beverage System, Ohio, Statewide Senior Lien Liquor Profits Revenue Bonds, Tender Option Bond Trust 1157: 17.677%, 1/01/38 (IF), (5) 1/23 at 100.00 AA 17.677%, 1/01/38 (Mandatory put 1/01/23) (IF), (5) 1/23 at 100.00 AA 17.609%, 1/01/38 (Mandatory put 1/01/23) (IF), (5) 1/23 at 100.00 AA Ohio, Solid Waste Revenue Bonds, Republic Services Inc., Series 2004, 4.250%, 4/01/33 No Opt. Call BBB+ (Mandatory put 4/01/14) (Alternative Minimum Tax) Port of Greater Cincinnati Development Authority, Ohio, Economic Development Revenue Bonds, 10/16 at 100.00 A+ Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/25 Total Ohio Oklahoma – 2.2% (1.4% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BBB– 5.375%, 9/01/36 Tulsa Airports Improvement Trust, Oklahoma, General Airport Revenue Bonds, Series 2013A, 6/23 at 100.00 AA 5.625%, 6/01/43 – BAM Insured (Alternative Minimum Tax) Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA+ System, Series 2006, 5.000%, 12/15/36 Total Oklahoma Oregon – 0.4% (0.3% of Total Investments) Oregon State, General Obligation Bonds, State Board of Higher Education, Series 2004A, 5.000%, 8/14 at 100.00 AA+ (4) 8/01/23 (Pre-refunded 8/01/14) Pennsylvania – 2.4% (1.5% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewer Revenue Bonds, Series 2005A, 5.000%, 12/15 at 100.00 A1 12/01/23 – NPFG Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Total Pennsylvania Rhode Island – 0.7% (0.4% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 4/14 at 100.00 Baa1 Series 2002A, 6.000%, 6/01/23 South Carolina – 3.9% (2.4% of Total Investments) Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– (4) GROWTH, Series 2004, 5.250%, 12/01/23 (Pre-refunded 12/01/14) Greenville, South Carolina, Hospital Facilities Revenue Refunding Bonds, Series 2003A, 5.250%, 3/14 at 100.00 AA– 5/01/21 – AMBAC Insured South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2013A, 12/23 at 100.00 AA– 5.125%, 12/01/43 Total South Carolina South Dakota – 0.6% (0.4% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley Hospitals, 11/14 at 100.00 A+ Series 2004A, 5.500%, 11/01/31 Tennessee – 2.2% (1.4% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding 7/23 at 100.00 A (4) and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – NPFG Insured Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain 7/16 at 100.00 BBB+ States Health Alliance, Series 2006A, 5.500%, 7/01/36 The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.250%, 9/01/26 No Opt. Call A Total Tennessee Texas – 8.6% (5.5% of Total Investments) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, First Tier 1/17 at 100.00 BB+ Series 2006A, 5.000%, 1/01/34 – SYNCORA GTY Insured Brazos River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC Project, 10/14 at 100.00 CC Series 2003C, 6.750%, 10/01/38 (Alternative Minimum Tax) Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 10/23 at 100.00 BBB+ 2013A, 5.125%, 10/01/43 Gulf Coast Industrial Development Authority, Texas, Solid Waste Disposal Revenue Bonds, Citgo 10/22 at 100.00 BB+ Petroleum Corporation Project, Series 1995, 4.875%, 5/01/25 (Alternative Minimum Tax) Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H: 0.000%, 11/15/24 – NPFG Insured No Opt. Call A 0.000%, 11/15/29 – NPFG Insured No Opt. Call A Houston, Texas, First Lien Combined Utility System Revenue Bonds, First Lien Series 2004A, 5/14 at 100.00 AA 5.250%, 5/15/25 – NPFG Insured Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 2/16 at 100.00 BBB– 5.125%, 8/15/26 2/16 at 100.00 BBB– Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest 11/20 at 100.00 BBB– Airlines Company, Series 2010, 5.250%, 11/01/40 McCamey County Hospital District, Texas, General Obligaiton Bonds, Series 2013, 6.125%, 12/01/38 12/25 at 100.00 Baa2 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 11/15 at 100.00 CCC 2001C, 5.200%, 5/01/28 Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources Project, Trust 1031, 17.891%, 2/15/30 (IF), (5) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas 2/17 at 100.00 AA– Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/31 Texas Tech University, Financing System Revenue Bonds, 9th Series 2003: 20 5.250%, 2/15/18 – AMBAC Insured 4/14 at 100.00 AA 15 5.250%, 2/15/19 – AMBAC Insured 4/14 at 100.00 AA Total Texas Utah – 2.7% (1.7% of Total Investments) Central Utah Water Conservancy District, Water Revenue Bonds, Series 2012C, 5.000%, 10/01/42 10/22 at 100.00 AA+ Utah County, Utah, Hospital Revenue Bonds, IHC Health Services Inc., Series 2012, 5.000%, 5/15/43 5/21 at 100.00 AA+ Utah Housing Corporation, Single Family Mortgage Bonds, Series 2001D, 5.500%, 1/01/21 7/14 at 100.00 Aaa (Alternative Minimum Tax) Utah Transit Authority, Sales Tax Revenue and Refunding Bonds, Series 2012, 5.000%, 6/15/42 6/22 at 100.00 A1 Total Utah Virginia – 1.7% (1.1% of Total Investments) Route 460 Funding Corporation, Virginia, Toll Road Reveue Bonds, Series 2012B: 0.000%, 7/01/36 No Opt. Call BBB– 0.000%, 7/01/37 No Opt. Call BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC 1/22 at 100.00 BBB– Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, 7/22 at 100.00 BBB– Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) Total Virginia Washington – 1.0% (0.6% of Total Investments) Washington Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical Center, 12/20 at 100.00 Baa3 Series 2010, 5.500%, 12/01/39 Washington Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical Center, 12/21 at 100.00 Baa3 Series 2012, 5.000%, 12/01/42 Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 AA Series 2012A, 5.000%, 10/01/42 Total Washington Wisconsin – 1.4% (0.9% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior Healthcare, 5/16 at 100.00 BBB Series 2006, 5.000%, 5/01/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., 5/14 at 100.00 BBB Series 2004, 5.375%, 5/01/18 Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – FGIC Insured (UB), (5) 5/16 at 100.00 AA Total Wisconsin Wyoming – 0.5% (0.3% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 12/15 at 100.00 A– 5.600%, 12/01/35 (Alternative Minimum Tax) $ 501,435 Total Municipal Bonds (cost $432,336,470) Floating Rate Oblgations – (13.4)% Variable Rate Demand Preferred Shares, at Liquidation Value – (45.1)% (7) Other Assets Less Liabilities – 1.0% Net Assets Applicable to Common Shares – 100% $ 282,955,590 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2014, the cost of investments was $399,245,338. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2014, were as follows: Gross unrealized: Appreciation $ 27,090,374 Depreciation Net unrealized appreciation (depreciation) of investments $ 8,510,795 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by the U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.7%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Premier Municipal Income Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2014
